THE    ,L~~RXEY                  GENERAL

                              OFTEXAS

                             AUSTXS     ~.TEXAR



                                   September 12, 1957


        Honorable Homer Garrison. Jr.
        Director, Texas Department of
          Public Safety
        5805 North Lamar Boulevard
        Austin 27, Texas
                                         Opinion No. WW-223
                                         Re:      Can the Texas Department
                                                  of Public Safety pay the
                                                  tuition for attendance by
                                                  their Pilot-Investigator
                                                  at a Flight Proficiency
        Dear Colonel Garrison:                    Training Program?
               Your request for an Opinion on the above subject
        matter is as follows:
                   "Your opinion is respectfully requested as
               to whether the Department may pay the tuition
               for attendance by our Pilot-Investigators at a
               Flight Proficiency Training Program designed to
               bring both the pilot and the aircraft to their
               peak proficiency and enable the pilot to oper-
               ate under adverse conditions and other types of
               emergencies.
                   "The Department of Public Safety currently
               operates State-owned aircraft and Is Inthe
               process of purchasing a new aircraft which will
               be delivered in the near future. A firmknown
               as Flight Proficiency Service of Fort Worth, Texas,
               has a training course designed to Instruct pilots
               in fields heretofore denied them without access to
               extensive engineering data and airline type traln-
               ing organizations. The pilot is trained to the
               extent that he will be capable of operation in
               all types of weather and will have complete con-
               fidence in himself and his equipment to handle
               any type of emergency while operating under ad-
               verse conditions. It Is well known that equip-
               ment of this Department must be used under such
               conditions during natural disasters, prison


.   ”
                                                          -.r        -
                                                                -,




Honorable Homer Garrison, Jr,, page 2.   (w-223)



       escapes and otherwise, and that valuable equip-
       ment, as well as the lives of the pilots and
       persons working with them, are at stake.
           "House Bill 133, Acts of the Fifty-Fifth
       Legislature, Regular Session, authorizes the
       Department to maintain four aircraft and, also,
       provides on Page 1054, Chapter 385, Acts of the
       Fifty-Fifth Legislature, Regular Session, for
       appropriations for the following:
           "'Also, necessary expenses for training
             for operating law enforcement training
             schools, and miscellaneous operating
             expenses. I
           "Department aircraft will be used at the
       training school and will be available for emer-
       gency Departmental service while the school is
       in progress. The aircraft, as well as the pilot,
       will be used by the Department for essential
       governmental purposes and the pilot does no fly-
       ing for any purpose except as an employee of the
       Department of Public Safety. The skills ac-
       quired by him at this school will be used in
       carrying out his official duties.
           "Expenditures contemplated to be made for
       this purpose will be out of the appropriations
       provided in House Bill 133, Acts of the Fifty-
       Fifth Legislature."
       The question you pose in your request Is analogous to
numerous requests concerning travel and per diem expenses in-
curred by state employees while attending educational short
courses to enhance their particular technical skills. At-
torney General's Opinion w-83, enclosed herewith, presents
a detailed consideration of such.
       It is apparent from the facts stated in your request
that the training received by the said Pilot-Investigators
will be directly and substantially used,by the employee
Pilot-Investigator to facilitate the operation of the air-
craft in a more efficient manner and, therefore, the facts
established that the relationship.between the purpose of
the training and the functions of the Texas Department of
Honorable Homer Garrison, Jr., Page 3.     (W-223)



Public Safety intrusted to the employee is reasonable, sub-
stantial and direct.
       Accordingly, you are advised that the Texas Depart-
ment of Public Safety may pay the tuition for attendance
by their Pilot-Investigator at a Flight Proficiency Train-
ing Program.

                            SUMMARY

                 The Texas Department of Public Safety
                 can pay the tuition for attendance by
                 their Pilot-Investigators at a Flight
                 Proficiency Training Program.
                                 Yours very truly,
                                 WILL WILSON
                                 Attorney General of Texas


                                      Marvin R. Thomas, Jr.
MFlT:
    jl:zt                             Assistant
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
J. C. Davis, Jr.
John Reeves
C. K. Richards
W. V. Geppert
REVIEWED FOR THE ATTORNEY GENERAL
BY: James N. Ludlum